DETAILED ACTION
Status of the Application
Applicants’ Amendment/Response dated 10/22/2020 is acknowledged and has been carefully considered.  In the Amendment/Response, claims 1, 3, 4, 6, 11, and 21 were amended.  Claims 1-4, 6-11, and 13-21 are pending and have been examined in this action.  Applicants’ arguments directed towards Pineau and Babler were not found to be persuasive (see Response to Arguments below).  Rejections not reiterated from previous actions are hereby withdrawn.  Applicants’ addition of limitations to claims 1 and 11 necessitated a new search.  The following rejections constitute the complete set of rejections currently being applied to the instant application.  This action has been made FINAL.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-11, and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pineau (cited previously) in view of Babler (cited previously) and Howard (US20060123576).
Pineau teaches the inclusion of copolyamide particles in cosmetic compositions such as nail polishes (see pages 1 and 6).  Pineau teaches that their copolyamide particles are effective in cosmetic compositions because of their ability to impart innovative textures and properties to the compositions (see page 1).  Pineau teaches teach copolyamides suitable for inclusion in their compositions including copolyamide 6/6, copolyamide 6/12, copolyamide 10/10, and copolyamide 10/12 (see page 3).  In one example, Pineau teaches the use of copolyamide 6/11 with a 50:50 mass ratio of polyamide 6 and polyamide 11 (see page 4).  In another example, Pineau teaches the use of a copolyamide with 80% polyamide 12 (see page 4).  In yet another example, Pineau teaches the use of copolyamide 11/10.10 (see page 3).  Pineau teaches copolyamide particles consisting essentially of polyamide having a size within the range of 1 to 150 microns (see page 5), which encompasses the claimed ranges.  Pineau teaches the inclusion of their copolyamides in cosmetic compositions in amounts ranging from 0.1 to 30% by weight (see page 1), which encompasses the claimed ranges.  Pineau teaches that their cosmetic compositions comprising copolyamides can be in the form of films and can be pigmented or transparent (see pages 4 and 6).  

Babler teaches the inclusion of polyamide particles in compositions such as varnishes and cosmetics (see paragraphs [0058] and [0059]).  Examples of polyamide materials used in the compositions of Babler include polyamide 12, polyamide 6, and polyamide 6/12 (see paragraph [0017]).  Babler teaches that such polyamides have good mechanical properties such as toughness, pliability, elasticity, and mechanical strength (see paragraph [0002]).  Babler also teaches that such polyamides exhibit chemical resistance as well as abrasion and scratch resistance (see paragraph [0060]).

Based on the teachings of Pineau and Babler, it would have been obvious to one of ordinary level of skill in the art at the time of filing to improve the mechanical strength of a pigmented nail varnish by adding polyamide powder particles comprising one or more of polyamide 6, polyamide 6/6, polyamide 11, polyamide 12, polyamide 6/10, polyamide 6/12, and their blends to the nail varnish in the claimed amounts.  Because Pineau teaches that the that the amount of copolyamide in their compositions is between 0.1 and 30% by weight of their compositions, a skilled artisan at the time of filing would have been able to achieve the claimed amounts of polyamide particles via routine experimentation and optimization.  Furthermore, because Pineau teaches copolyamide particles consisting essentially of polyamide having a size within the range of 1 to 150 microns, it would have been obvious to one of ordinary level of skill in the art at the time of filing to incorporate a polyamide powder having a volume-average diameter of particles within the claimed range in a nail varnish.  Regarding the language 

Regarding the newly added limitations of claims 1 and 11, Howard teaches the use of a brush applicator to coat nails with a nail polish (see Abstract).  Based on the teachings of Howard, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to use a brush applicator to apply the nail varnish of Pineau to a nail.

Response to Arguments
Claim Rejections under 35 U.S.C. 112
Applicants’ amendments to claims 1, 3, 4, 6, 11, and 21 have overcome the previous rejections under 35 U.S.C. 112, and these rejections have been withdrawn.

Claim Rejections under 35 U.S.C. 103
Applicants note that Pineau teaches formulations using COPA emulsion particles of less than 50 microns, and preferably less than 20 microns, which allegedly teach away from Applicants’ cosmetic compositions for application to nails having a D50 particle size of 80 to 120 microns.  Applicants further note that claim 1 of Babler describes the use of a pigmentary composition having 30-100 parts by weight of polyamide particles having an average particle size below 50 microns, which also allegedly teaches away from Applicants’ cosmetic compositions (see pages 8-9 of Response).
Applicants’ arguments directed towards Pineau and Babler were not found to be persuasive.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Here, while Pineau teaches a “preferred embodiment” in which the D50 particle size of their COPA particles is reduced to a range of 0.2 to 50 microns, Pineau more generally teaches COPA particles having a size within the range of 1 to 150 microns (see page 5), which encompasses the claimed ranges.  It is noted that nowhere does Pineau teach that their COPA 
Regarding Applicants’ arguments directed towards Babler, the Examiner notes that Babler was cited primarily for teaching examples and properties of polyamide materials used in varnishes and cosmetics such as polyamide 12, polyamide 6, and polyamide 6/12.  Even if Babler describes pigmentary compositions having polyamide particles in amounts and sizes outside of the claimed ranges, the Examiner maintains that based on the overall teachings of Pineau and Babler, it would have been obvious to one of ordinary level of skill in the art at the time of filing to improve the mechanical strength of a pigmented nail varnish by adding polyamide powder particles comprising one or more of polyamide 6, polyamide 6/6, polyamide 11, polyamide 12, polyamide 6/10, polyamide 6/12, and their blends to the nail varnish in the claimed amounts.  Because Pineau explicitly teaches that the that the amount of copolyamide in their compositions is between 0.1 and 30% by weight of their compositions, the Examiner maintains that a skilled artisan at the time of filing would have been able to achieve the claimed amounts of polyamide particles via routine experimentation and optimization.  Also as mentioned above, because Pineau teaches copolyamide particles consisting essentially of polyamide having a size within the range of 1 to 150 microns, the Examiner maintains that it would have been obvious to one of ordinary level of skill in the art at the time of filing to incorporate a polyamide powder having a volume-average diameter of particles within the claimed range in a nail varnish.


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881.  The examiner can normally be reached on Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615